UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER 0-14703 NBT BANCORP INC. (Exact Name of Registrant as Specified in its Charter) DELAWARE 16-1268674 (State of Incorporation) (I.R.S. Employer Identification No.) 52 SOUTH BROAD STREET, NORWICH, NEW YORK 13815 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (607) 337-2265 None (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of July 31, 2011, there were 33,594,285 shares outstanding of the Registrant's common stock, $0.01 par value per share. 1 NBT BANCORP INC. FORM 10-QQuarter Ended June 30, 2011 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1 Financial Statements 3 Consolidated Balance Sheets at June 30, 2011 and December 31, 2010 3 Consolidated Statements of Income for the three and six month periods ended June 30, 2011 and 2010 4 Consolidated Statements of Stockholders’ Equity for the six month periods ended June 30, 2011 and 2010 5 Consolidated Statements of Cash Flows for the six month periods ended June 30, 2011 and 2010 6 Consolidated Statements of Comprehensive Income for the three and six month periods ended June 30, 2011 and 2010 5 Notes to Unaudited Interim Consolidated Financial Statements 8 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3 Quantitative and Qualitative Disclosures about Market Risk 55 Item 4 Controls and Procedures 55 PART II OTHER INFORMATION Item 1 Legal Proceedings 56 Item 1A Risk Factors 56 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3 Defaults Upon Senior Securities 56 Item 4 [Removed and Reserved] 56 Item 5 Other Information 57 Item 6 Exhibits 57 SIGNATURES 58 INDEX TO EXHIBITS 59 2 Table of Contents Item 1 – FINANCIAL STATEMENTS NBT Bancorp Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) June 30, December 31, (In thousands, except share and per share data) Assets Cash and due from banks $ $ Short-term interest bearing accounts Securities available for sale, at fair value Securities held to maturity (fair value $78,357 and $98,759, respectively) Trading securities Federal Reserve and Federal Home Loan Bank stock Loans and leases Less allowance for loan and lease losses Net loans and leases Premises and equipment, net Goodwill Intangible assets, net Bank owned life insurance Other assets Total assets $ $ Liabilities Demand (noninterest bearing) $ $ Savings, NOW, and money market Time Total deposits Short-term borrowings Long-term debt Trust preferred debentures Other liabilities Total liabilities Stockholders’ equity Preferred stock, $0.01 par value. Authorized 2,500,000 shares at June 30, 2011 and December 31, 2010 - - Common stock, $0.01 par value. Authorized 50,000,000 shares at June 30, 2011 and December 31, 2010; issued 38,035,539 at June 30, 2011 and December 31, 2010 Additional paid-in-capital Retained earnings Accumulated other comprehensive loss ) ) Common stock in treasury, at cost, 4,447,490 and 3,532,732 shares at June 30, 2011 and December 31, 2010, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited interim consolidated financial statements. 3 Table of Contents NBT Bancorp Inc. and Subsidiaries Three months ended June 30, Six months ended June 30, Consolidated Statements of Income (unaudited) (In thousands, except per share data) Interest, fee, and dividend income Interest and fees on loans and leases $ Securities available for sale Securities held to maturity Other Total interest, fee, and dividend income Interest expense Deposits Short-term borrowings 52 Long-term debt Trust preferred debentures Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income Service charges on deposit accounts Insurance and other financial services revenue Trust Net securities gains 59 63 86 91 Bank owned life insurance ATM and debit card fees Retirement plan administration fees Other Total noninterest income Noninterest expense Salaries and employee benefits Occupancy Equipment Data processing and communications Professional fees and outside services Office supplies and postage Amortization of intangible assets Loan collection and other real estate owned Advertising FDIC expenses Other Total noninterest expense Income before income tax expense Income tax expense Net income $ Earnings per share Basic $ Diluted $ See accompanying notes to unaudited interim consolidated financial statements. 4 Table of Contents Three months ended June 30, Six months ended June 30, Consolidated Statements of Comprehensive Income (unaudited) (In thousands) Net income $ Other comprehensive (loss) income, net of taxUnrealized net holding gains arising during the period (pre-tax amounts of $10,392, $3,733,$7,741 and $5,749) Reclassification adjustment for net gains related to securities available for sale included in net income (pre-tax amounts of $59, $63, $86 and $91) Pension and other benefits: Amortization of prior service cost and actuarial gains (pre-tax amounts of $416, $393,$831 and $786) Total other comprehensive income Comprehensive income $ See accompanying notes to unaudited interim consolidated financial statements NBT Bancorp Inc. and Subsidiaries Consolidated Statements of Stockholders’ Equity (unaudited Accumulated Additional Other Common Common Paid-in- Retained Comprehensive Stock Stock Capital Earnings Income (Loss) in Treasury Total (in thousands, except share and per share data) Balance at December 31, 2009 $ ) $ Net income - Cash dividends - $0.40 per share - - ) - - ) Net issuance of 75,963 shares to employee benefit plans and other stock plans, including tax benefit - 24 ) - Stock-based compensation - Issuance of 27,112 shares of restricted stock awards - ) - - - Forfeiture of 2,000 shares of restricted stock - 46 - - ) - Other comprehensive income - Balance at June 30, 2010 $ ) $ Balance at December 31, 2010 $ ) $ ) $ Net income - Cash dividends - $0.40 per share - - ) - - ) Purchase of 976,190 treasury shares - ) ) Net issuance of 47,420 shares to employee benefit plans and other stock plans, including tax benefit - ) ) - Stock-based compensation - Issuance of 26,012 shares of restricted stock awards - ) - - - Forfeiture of 12,000 shares of restricted stock - - - ) - Other comprehensive income - Balance at June 30, 2011 $ ) $ ) $ See accompanying notes to unaudited interim consolidated financial statements. 5 Table of Contents NBT Bancorp Inc. and Subsidiaries Six Months Ended June 30, Consolidated Statements of Cash Flows (unaudited) (In thousands, except per share data) Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Provision for loan and lease losses Depreciation and amortization of premises and equipment Net accretion on securities Amortization of intangible assets Stock based compensation Bank owned life insurance income ) ) Purchases of trading securities ) ) Unrealized (gains) losses in trading securities ) 31 Deferred income tax benefit ) ) Proceeds from sales of loans held for sale Originations and purchases of loans held for sale ) ) Net gains on sales of loans held for sale - ) Net security gains ) ) Net gain on sales of other real estate owned ) ) Net decrease in other assets Net increase (decrease) in other liabilities ) Net cash provided by operating activities Investing activities Net cash used in Lattremore acquisition ) - Securities available for sale: Proceeds from maturities, calls, and principal paydowns Proceeds from sales Purchases ) ) Securities held to maturity: Proceeds from maturities, calls, and principal paydowns Purchases ) ) Net increase in loans ) ) Net (increase) decrease in Federal Reserve and FHLB stock ) Proceeds from bank owned life insurance - Purchases of premises and equipment ) ) Proceeds from sales of other real estate owned Net cash (used in) provided by investing activities ) Financing activities Net (decrease) increase in deposits ) Net increase in short-term borrowings Repayments of long-term debt ) ) Issuance of long-term debt - Excess tax benefit from exercise of stock options 33 Proceeds from the issuance of shares to employee benefit plans and other stock plans Purchase of treasury stock ) - Cash dividends and payment for fractional shares ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 6 Table of Contents Supplemental disclosure of cash flow information Cash paid during the period for: Interest $ $ Income taxes paid Noncash investing activities: Loans transferred to OREO $ $ Acquisitions: Fair value of assets acquired $ $ - Goodwill and identifiable intangible assets recognized in purchase combination - Fair value of debt issued in purchase combination - See accompanying notes to unaudited interim consolidated financial statements. 7 Table of Contents NBT BANCORP INC. and Subsidiaries NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 Note 1. Description of Business NBT Bancorp Inc. (the “Registrant”) is a registered financial holding company incorporated in the State of Delaware in 1986, with its principal headquarters located in Norwich, New York. The Registrant is the parent holding company of NBT Bank, N.A. (the “Bank”), NBT Financial Services, Inc. (“NBT Financial”), NBT Holdings, Inc. (“NBT Holdings”), CNBF Capital Trust I, NBT Statutory Trust I and NBT Statutory Trust II (the “Trusts”).Through the Bank, the Company is focused on community banking operations.Through NBT Financial, the Company operates EPIC Advisors, Inc. (“EPIC”), a retirement plan administrator.Through NBT Holdings, the Company operates Mang Insurance Agency, LLC (“Mang”), a full-service insurance agency.The Trusts were organized to raise additional regulatory capital and to provide funding for certain acquisitions. The Registrant’s primary business consists of providing commercial banking and financial services to customers in its market area. The principal assets of the Registrant are all of the outstanding shares of common stock of its direct subsidiaries, and its principal sources of revenue are the management fees and dividends it receives from the Bank, NBT Financial, and NBT Holdings. The Bank is a full service commercial bank formed in 1856, which provides a broad range of financial products to individuals, corporations and municipalities throughout the upstate New York, northeastern Pennsylvania, and northwestern Vermont market areas.The Bank has entered into an agreement to purchase four branches in western Massachusetts, which is expected to close in the fourth quarter of 2011. Note 2.
